NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted October 20, 2015 
                                Decided October 20, 2015 
                                              
                                         Before 
 
                          JOEL M. FLAUM, Circuit Judge 
                           
                          ANN CLAIRE WILLIAMS, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge 
 
No. 15‐1898 
 
UNITED STATES OF AMERICA,                          Appeal from the United States District 
      Plaintiff‐Appellee,                          Court for the Southern District of Illinois.
                                                    
      v.                                           No. 3:14‐cr‐30155‐DRH‐1 
                                                    
CLEVIS C. HOLMES,                                  David R. Herndon, 
      Defendant‐Appellant.                         Judge. 


                                        O R D E R 

       Federal agents sent an informant to buy drugs from Clevis Holmes on three 
occasions in March and April 2014. Holmes pleaded guilty to one count each of 
distributing powder cocaine, crack cocaine, and heroin and was sentenced as a career 
offender, see U.S.S.G. § 4B1.1, to a total of 188 months’ imprisonment. He filed a notice of 
appeal, but his appointed lawyer, who also represented Holmes in the district court, 
asserts that the appeal is frivolous and seeks to withdraw. See Anders v. California, 
386 U.S. 738 (1967). Holmes opposes counsel’s motion. See CIR. R. 51(b). Counsel has 
submitted a brief that explains the nature of the case and addresses potential issues that 
an appeal of this kind might be expected to involve. Because the analysis in counsel’s 
brief appears to be thorough, we limit our review to the subjects that counsel discusses, 
plus the additional issues that Holmes, disagreeing with counsel, believes have merit. 
No. 15‐1898                                                                             Page 2 
 
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 
551, 553 (7th Cir. 1996).   
         
        Counsel first tells us that Holmes does not want his guilty pleas set aside, and 
thus the lawyer appropriately forgoes discussing the voluntariness of the pleas or the 
adequacy of Holmes’s plea colloquy. See FED. R. CRIM. P. 11; United States v. Konczak, 
683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002).   
         
        Counsel then considers whether Holmes could challenge his designation as a 
career offender based on two prior convictions for a felony controlled substance offense. 
See U.S.S.G. §§ 4B1.1(a) & cmt. n.1, 4B1.2(b). Holmes had been convicted in Illinois in 
2003 and 2007 for delivery of a controlled substance, the first of these offenses occurring 
within 1,000 feet of a housing project. See 720 ILCS 570/401, 407. These are adult 
convictions for crimes punishable by imprisonment for at least a year, see U.S.S.G. 
§ 4B1.2(c) & cmt. n.1 (defining “prior felony conviction”), and so the two state 
convictions for distributing drugs are sufficient to make Holmes a career offender. 
See United States v. Jackson, 103 F.3d 561, 570–71 (7th Cir. 1996). 
         
        As for the choice of 188 months as the appropriate prison sentence, counsel first 
questions whether Holmes could argue that the district court should have commented 
on his assertion, made only in his sentencing memorandum, that the career offender 
guideline was developed without empirical research and thus yielded an excessive 
imprisonment range. Counsel adds that the court acknowledged being lenient with 
other career offenders but was not with Holmes. Yet several times at sentencing the 
district judge acknowledged both the advisory nature of the guidelines and his 
discretion to reject a guidelines sentence because of a policy disagreement with the 
Sentencing Commission. See United States v. Annoreno, 713 F.3d 352, 359 (7th Cir. 2013); 
United States v. Corner 598 F.3d 411, 416 (7th Cir. 2010) (en banc). The judge concluded, 
however, that Holmes had earned the “career offender” label based on his criminal 
history. And while a judge is free to reject a guideline as lacking a basis in data, 
experience, or expertise, a judge is not required to delve into the history of a guideline in 
order to satisfy himself that the process that produced it was adequate. See United States 
v. Garthus, 652 F.3d 715, 721; United States v. Aguilar‐Huerta, 576 F.3d 365, 367–68 (7th Cir. 
2009). At all events, any appellate claim about Holmes’s arguments in mitigation would 
be frivolous because the district judge asked if those arguments had been addressed to 
the defendant’s satisfaction, and his lawyer said yes. See United States v. Modjewski, 
783 F.3d 645, 654–55 (7th Cir. 2015); United States v. Donelli, 747 F.3d 936, 940–41 (7th Cir. 
2014); United States v. Garcia‐Segura, 717 F.3d 566, 568–69 (7th Cir. 2013). 
No. 15‐1898                                                                            Page 3 
 
         
        Counsel also considers arguing that 188 months is substantively unreasonable but 
correctly concludes that a challenge to the length of Holmes’s prison term would be 
frivolous. The sentence imposed is at the low end of the range, and within‐guidelines 
prison sentences are presumed reasonable on appellate review. United States v. Martinez, 
650 F.3d 667, 671 (7th Cir. 2011); Rita v. United States, 551 U.S. 338, 347 (2007). Counsel 
acknowledges that the district court weighed the sentencing factors in 18 U.S.C. 
§ 3553(a), in particular Holmes’s lengthy and serious criminal history. Counsel has not 
identified any reason to question the presumption of reasonableness, nor have we. 
Holmes, though, argues in his Rule 51(b) response that the district court improperly 
considered the probation officer’s account of the conduct underlying several of his prior 
convictions and that the court “demonstrated bias” by noting that the offense of 
conviction did not reflect the severity of Holmes’s violent behavior on those occasions. 
But § 3553(a) empowers the sentencing court to consider a defendant’s character and 
prior conduct when determining the threat that defendant poses to public safety and risk 
of recidivism, including behavior that never resulted in conviction or even formal 
criminal charges. See United States v. Drain, 740 F.3d 426, 432 (7th Cir. 2014); United States 
v. Jones, 696 F.3d 695, 701–02 (7th Cir. 2012); United States v. Sonnenberg, 628 F.3d 361, 368 
(7th Cir. 2010). 
         
        Counsel next rejects as frivolous any potential challenge to several special 
conditions of supervised release. We agree. Holmes had four weeks’ notice of these 
conditions because they were proposed in the presentence report, and each was 
pronounced by the district judge in open court. See United States v. Kappes, 782 F.3d 828, 
838–39 (7th Cir. 2015). Holmes did not object when the probation officer proposed the 
special conditions, and those conditions—participating in drug testing and treatment, 
obtaining employment or enrolling in educational programs, and submitting to 
reasonable searches of his person and property—are appropriately tailored to the 
offenses of conviction and the pattern of behavior that, the judge explained, had led 
Holmes to a life of crime. See id. at 847–48. 
         
        Finally, in his Rule 51(b) response, Holmes suggests that his lawyer’s 
performance was deficient because, in Holmes’s view, counsel did not alert the district 
court to all mitigating factors. Any claim of ineffective assistance, however, is best 
reserved for collateral review where the record can be better developed. See United States 
v. Harris, 394 F.3d 543, 557–58 (7th Cir. 2005); Massaro v. United States, 538 U.S. 500, 
504–05 (2003). That is especially so when a defendant is represented on appeal by the 
No. 15‐1898                                                                       Page 4 
 
lawyer whose performance is challenged as inadequate. See United States v. Rezin, 322 
F.3d 443, 445 (7th Cir. 2003). 
        
       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.